Case 2:18-cv-00086-SJF-AKT Document 39 Filed 09/16/19 Page 1 of 3 PageID #: 245


                                                                             HUNTON ANDREWS KURTH LLP
                                                                             125 HIGH STREET
                                                                             SUITE 533
                                                                             BOSTON, MASSACHUSETTS 02110-0533


                                                                             TEL 617 • 648 • 2800
                                                                             FAX 617 • 433 • 5022



                                                                             CHRISTOPHER M. PARDO
                                                                             DIRECT DIAL: 617 • 648 • 2759
                                                                             EMAIL: cpardo@HuntonAK.com

   September 16, 2019

   VIA CM/ECF

   Hon. Kathleen Tomlinson, U.S.M.J.
   United States District Court
   Eastern District of New York
   100 Federal Plaza
   Central Islip, New York 11722

             Re:      Scott, et al. v. Whole Foods Market Group, Inc.
                      E.D.N.Y. Docket No. 2:18-cv-86-SJF-AKT

   Dear Honorable Judge Tomlinson:

           This firm represents Defendant Whole Foods Market Group, Inc. (“Whole Foods” or
   “Defendant”) in the above referenced matter. Defendant submits this opposition to the Letter
   Motion to Compel Discovery Responses (“Letter Motion”) (Docket Entry (“DE-”) 38) filed by
   Plaintiffs Dwayne J. Scott (“Scott”) and Derell J. Meynard (“Meynard”) (together, “Plaintiffs”).

           Plaintiffs’ motion is a futile attempt to link Whole Foods’ motion for judgment on the
   pleadings to voluminous written discovery relating to all facets of this lawsuit. This attempt to
   delay the dismissal of this case comes after:

      (i)          Plaintiffs have been exposed as trying to mislead the Court (see generally DE-34);
      (ii)         Plaintiffs’ counsel attempted to withdraw from representation of Scott while trying
                   to keep Meynard from appearing at the upcoming Show Cause hearing; and
      (iii)        Plaintiffs’ counsel sought to compel Whole Foods to respond to written discovery
                   for Scott, the very plaintiff he is attempting to withdraw from representing and who
                   has not himself responded to Whole Foods’ discovery.

   Whole Foods agreed to respond to discovery as to Meynard within 30 days before counsel filed
   the instant motion, rendering it moot. Simply put, there is no discovery dispute here. The
   instant motion is a red herring intended to distract the Court from the reasons the case should
   be dismissed with prejudice.



              ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
        LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                 www.HuntonAK.com
Case 2:18-cv-00086-SJF-AKT Document 39 Filed 09/16/19 Page 2 of 3 PageID #: 246




   September 16, 2019
   Page 2

           Plaintiffs’ counsel tacitly acknowledges in his Letter Motion that the parties agreed to
   an open-ended “extension to respond to the discovery requests until after July 10, 2019.” DE-
   38 at 1. This agreement was intended to postpone responses until the Court heard the Motion
   for Reconsideration on Whole Foods’ Motion to Dismiss, which the Court re-scheduled for
   October 24, 2019. See Electronic Order Dated 06/28/1019. On June 7, 2019, as part of the
   same agreement regarding postponement of discovery responses, Whole Foods answered the
   Complaint. See DE-24. Then, on June 28, 2019, Whole Foods amended the Answer as a matter
   of right, including specific information exposing the misrepresentations – both affirmative and
   by omission – which Plaintiffs made in the Complaint. See DE-29.

           On August 27, 2019, 133 days after Whole Foods served the requests, Plaintiff’s counsel
   served written discovery responses, but only on behalf of Meynard. A few days later, Plaintiffs’
   counsel tried to withdraw from representation of Scott. See DE-30. Next, the day after Whole
   Foods served its Motion for Judgment on the Pleadings (see generally DE-33), Plaintiffs’
   counsel demanded immediate written discovery responses. See Exhibit A hereto at 3. At the
   time of this filing, Scott still has not responded to Whole Foods’ written discovery.

            Plaintiffs’ maneuvering here is transparent. Once Whole Foods answered the Complaint
   at the time mutually agreed by the parties and amended it within the time permitted by the rules
   (see generally DE-29), Plaintiffs’ counsel scrambled to prevent the inevitable dismissal of this
   lawsuit. The Amended Answer made it apparent that (i) Scott’s claims are time-barred and (ii)
   Meynard misrepresented his relevant past employment position and could not bring a claim
   either. See generally DE-34 (Whole Foods explaining the same in opposition to Plaintiffs’
   Motion for Reconsideration).

            Upon receipt of a demand to respond to written discovery by a date certain, counsel for
   Whole Foods asked to confer about a schedule for responding to written discovery and to
   discuss the scope of discovery given the pending motion to withdraw from the representation
   of Scott. Whole Foods repeatedly requested a conference to discuss a response date, to which
   it received obfuscatory responses, including a request that the Rule 12(c) Motion be withdrawn.
   See generally Exhibit A. Ultimately, counsel for Whole Foods informed Plaintiffs’ counsel that
   Whole Foods would provide written responses on or before Thursday, October 10, 2019 (30
   days from Plaintiffs’ initial demand to do so, made on September 10, 2019). See generally
   Exhibit A.

          Curiously, Plaintiffs’ counsel’s attempts to compel discovery responses from Whole
   Foods on behalf of Scott, who has not responded to Whole Foods’ written discovery and for
   whom counsel is seeking to withdraw from representation. Whole Foods should not be required
   to respond to any discovery relating to Scott at this juncture given this motion to withdraw.
   Moreover, Scott should be dismissed from this case by September 25, 2019, when he either
Case 2:18-cv-00086-SJF-AKT Document 39 Filed 09/16/19 Page 3 of 3 PageID #: 247




   September 16, 2019
   Page 3

   fails to appear for the Show Cause hearing, or when he has to admit in Court that his claims are
   untimely based on his own allegations in the Complaint and the unimpeachable employment
   records attached to Whole Foods’ Answer. See DE-34 at 2.

          WHEREFORE, for the reasons set forth herein, in addition to the information provided
   in Whole Foods’ Amended Answer to the Complaint (DE-29) and the reasons set forth in Whole
   Foods’ opposition to Plaintiffs’ Motion for Reconsideration ordering Meynard to appear in
   Court on September 25, 2019 (DE-34), Whole Foods respectfully requests that the Letter
   Motion to Compel be denied as moot and grant Whole Foods its fees and costs incurred in
   responding to the same.

                                                Sincerely,




                                                Christopher M. Pardo


   Cc:    Steven J. Moser (via CM/ECF; smoser@moseremploymentlaw.com )
